DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 9/27/2021 have been entered.  In the amendment, the drawings have been amended.  The specification has been amended.   Claims 1, 2, 4-8, 10-13, and 15-19 have been amended.  Claim 14 has been cancelled. 
The objection to the drawings has been withdrawn. 
The objections to the specification have been withdrawn. 
The rejection of claims 1-13 and 15-18 under 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 14-19, filed 9/27/2021, with respect to the rejections of claims 1-13 and 15-20 under 35 U.S.C. § 112(a) have been fully considered and are persuasive in view of Applicant’s amendment.  The rejections of claims 1-13 and 15-20 under 35 U.S.C. § 112(a) have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (EP 3451011).
As to claim 19, Kang discloses a directional acoustic sensor comprising: a plurality of first resonators configured to have a first directionality; a plurality of second resonators are arranged to have an angle less than 180 degrees with respect to each other to have a second directionality different from the first directionality (Abstract; FIG. 14); and a signal processor configured to receive a first output signal from the plurality of first resonators, receive a second output signal from the plurality of second resonators, and attenuate a noise acoustic signal detected by the plurality of first resonators and the plurality of second resonators, based on a sum of the first output signal and the second output signal or a difference between the first output signal and 
As to claim 20, Kang discloses averaging, as just discussed.  In averaging, the summands have equal weights, thus have weights.

Allowable Subject Matter
Claims 1-13 and 15-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a directional acoustic sensor comprising: a plurality of resonance units arranged to have different directionalities, the plurality of resonance units comprising a first resonance unit and a second resonance unit that are arranged to have an angle less than 180 degrees with respect to each other; and a signal processor configured to adjust directional characteristics of a first output signal and a second output signal that are received from the first resonance unit and the second resonance unit, by calculating at least one of a sum of the first output signal and the second output signal and a difference between the first output signal and the second output signal. 
Independent claim 10 recites a method of adjusting directional characteristics, the method comprising: receiving output signals from a plurality of resonance units arranged to have different directionalities, the output signals comprising a first output signal and a second output signal that are obtained from a first resonance unit and a second resonance unit that are arranged to have an angle less than 180 degrees with respect to each other, among the plurality of resonance units; and adjusting directional characteristics of the first output signal and the second output signal by calculating at least one of a sum of the first output signal and the second output signal and a difference between the first output signal and the second output signal. 
The claimed limitations as recited in combination in independent claim 1 and as recited in combination in independent claim 10 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Kang et al. (EP 3451011), teaches a directional acoustic sensor comprising: a plurality of resonance units arranged to have different directionalities, the plurality of resonance units comprising a first resonance unit and a second resonance unit that are arranged to have an angle less than 180 degrees with respect to each other (Abstract; FIG. 14).  Kang further teaches calculating a direction but does not teach adjusting directional characteristics. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1 and as recited in combination in independent claim 10. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645